UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4252



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSHUA LINCOLN NORRIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00079-TLW-2)


Submitted: September 28, 2006              Decided: October 5, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.     Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joshua Lincoln Norris pled guilty to two counts of

violation of the Hobbs Act, 18 U.S.C. §§ 1951(a)(1), (2) (2000).

The district court sentenced Norris to 185 months’ imprisonment on

each count, to be served concurrently, three years of supervised

release, and ordered payment of restitution in the amount of $130

and a $200 statutory assessment.*            Norris’ counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal, but

questioning    whether     the    district    court   complied   with     the

requirements of Fed. R. Crim. P. 11 in accepting Norris’ plea, and

challenging the reliance on a South Carolina burglary, third

degree, conviction as a predicate offense supporting sentencing as

a career offender.        Norris was given an opportunity to file a

supplemental pro se brief, but has failed to do so.

           Norris did not move in the district court to withdraw his

guilty plea, therefore his challenge to the adequacy of the Rule 11

hearing   is   reviewed   for    plain   error.   See   United   States    v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).            We have carefully

reviewed the transcript of the Rule 11 hearing and find no plain

error in the district court’s acceptance of Norris’ guilty plea.

See United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).


     *
      The probation officer calculated a sentencing guideline range
for Norris of 151 to 188 months’ imprisonment founded on a total
offense level of 29 and a criminal history category of VI.

                                    - 2 -
           In addition, we find no error in the district court’s

reliance on the burglary, third degree, conviction for determining

career offender status, given that the indictment reflects that the

subject building was a dwelling, and Norris did not object to the

accuracy of the indictment.        See United States v. Thompson, 421

F.3d 278, 285 (4th Cir. 2005).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Norris’ conviction and sentence. This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -